Citation Nr: 0107267	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lung disability due 
to exposure to Agent Orange.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

During a May 2000 hearing at the RO in Lincoln, Nebraska the 
veteran's representative raised the issue of entitlement to 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder.  This issue has not been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate action.

The issue of entitlement to service connection for back 
disability will be addressed in the remand action at the end 
of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 1995, the RO 
denied the veteran's claim for service connection for lung 
disability, to include on the basis of exposure to Agent 
Orange. 

2.  The evidence added to the record since the November 1995 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for lung disability 
due to exposure to Agent Orange.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current lung disorder is a 
result of being sprayed with Agent Orange during his active 
service in Vietnam. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  

Service connection for a lung disorder was denied by the RO 
in an unappealed rating decision of November 1995.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

Evidence that was of record at the time of the RO's November 
1995 decision included service medical records, which are 
devoid of any clinical findings of a lung disability, and 
private and VA medical records, dating from 1981-1995, 
reflecting that in June 1988, a private physician determined 
that the veteran had restrictive lung disease which might 
have been caused by exposure to Agent Orange.  An August 1995 
VA examination report reflects that the veteran gave a 
history of having dyspnea on exertion over the previous ten 
years.  An X-ray of the chest showed chronic interstitial 
disease and old granulomatous lung disease.  A diagnosis of 
increasing dyspnea on exertion with evidence of old lung 
disease was recorded.  

Evidence added to the record since the November 1995 rating 
decision includes VA and private medical reports, some of 
which are duplicates of reports that were previously 
considered by the RO in November 1995.  The new medical 
evidence added to the record subsequent to the November 1995 
rating decision does not support the veteran's contention 
that he has a chronic lung disorder due to exposure to Agent 
Orange.  In this regard, while the veteran complained of 
chest pain in April 1997, in December 1998, a diagnosis of 
restrictive lung disease by patient history was recorded.  A 
February 1999 X-ray of the chest revealed no evidence of any 
active cardiopulmonary disease.  Thus, in the Board's 
judgment, this evidence, when considered either by itself or 
in connection with the evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the medical evidence submitted subsequent to 
the November 1995 rating decision is not new and material.

The statements and testimony of the veteran during his May 
2000 hearing at the RO in Lincoln, Nebraska, are to the 
effect that he has a current lung disorder as a result of 
being sprayed with Agent Orange during his active service in 
Vietnam.  However as a lay person, he is not qualified to 
provide this medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In addition, statements of the 
veteran to the effect that he currently has a lung disorder 
as a result of having been exposed to Agent Orange during 
service were recorded in the evidence previously of record.  
Therefore, his statements and testimony are essentially 
cumulative in nature are not so significant that they must be 
considered to fairly decide the merits of the claim.  
Accordingly, they are not new and material.  

Therefore, reopening of the veteran's claim is not in order. 

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that he currently has a 
lung disorder which is etiologically related to exposure to 
Agent Orange during his active military service in Vietnam.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for lung 
disability due to exposure to Agent Orange is denied.


REMAND

The veteran also contends that his back disability is due to 
his exposure to Agent Orange while serving in Vietnam.  The 
RO has denied the veteran's claim as not well grounded. 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub.L. 106-475 became law.  
This liberalizing law is applicable to the appellant's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In a May 1999 statement, the veteran indicated that he was 
currently seeking treatment for his back at the VA Medical 
Center in Lincoln, Nebraska.  While records from this 
facility, dating from March to June 1995, have been 
associated with the claims folder, more recent records have 
not.  Thus, there are outstanding records which might be 
pertinent to the veteran's claim.

In addition the veteran has not been provided a VA 
examination in order to determine the etiology of the 
veteran's back disability. 

In light of the foregoing, this case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for back 
disability.  When the requested 
information is received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain and associate with the 
claims file all outpatient records for 
the veteran from the VA Medical Center in 
Lincoln, Nebraska, reflecting treatment 
of the veteran since June 1995.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and his representative and 
request them to provide a copy of such 
records. 

3.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to ascertain 
the nature and etiology of any currently 
present back disability.  Any indicated 
studies should be performed and all 
findings should be set forth in detail.  
The claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims file was 
reviewed.  

The examiner should provide an opinion 
based upon the examination results and a 
review of the claims folder as to whether 
it is at least as likely as not that any 
currently present back disability is 
etiologically related to service, to 
include the veteran's alleged exposure to 
Agent Orange.  The rationale for all 
opinions expressed should be fully 
explained.  The examination report must 
be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  If not, corrective 
action must be taken.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of Veterans Claims 
Assistance Act of 2000.  Then, the RO 
should readjudicate the issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
appropriate opportunity to respond. 

The case should then be returned to the Board for further 
appellate action, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



